


EMPLOYMENT AGREEMENT

AGREEMENT (the "Agreement") dated as of September 30, 2010, between VYCOR
MEDICAL, INC., a Delaware corporation ("Company"), and DAVID CANTOR, an
individual ("Executive").

            Company desires to employ Executive, and Executive desires to be
employed, as Interim President of Company, in each case, on the terms and
subject to the conditions set forth in this Agreement.

            Accordingly, each party hereto hereby agrees as follows:

1.      TERM OF AGREEMENT

The term of this Agreement will commence on the date first set forth above and
will continue until August 30, 2011 (the "Initial Term"). At the conclusion of
the Initial Term, and each successive term thereafter, this Agreement will be
automatically renewed for an additional sixty (60) day term, unless either party
hereto gives written notice to the other party of its intention to terminate
this Agreement at least 60 days prior to the automatic renewal date.

2.      EMPLOYMENT

2.1 Position and Duties. Executive will serve as an Officer of the Company, and
will have the general powers, duties and responsibilities of management usually
vested in such position of a corporation and such additional roles, powers and
duties as may be prescribed from time to time by the Board, which may include
services for one or more subsidiaries or affiliates of Company.. Executive will
not be required to spend more than 120 days in the U.S. on any given calendar
year in order to meet his duties and responsibilities

2.2 Other Services. The Company acknowledges that Executive's employment is not
on a full-time basis and that Executive hall be entitled to engage on any other
activities of his choosing and conduct personal business as long as such
activities do not interfere with or create a conflict with Executive's duties
hereunder.

3.      COMPENSATION

As the Company is currently in the early stages of development and is not yet
cash-flow positive, unless specifically agreed by the Company's Board of
Directors, Executive shall receive no compensation for Executive's services
under this Agreement.

4.      REIMBURSEMENT OF CERTAIN EXPENSES

4.1 Travel and Other Expenses. Company will pay to or reimburse Executive for
reasonable and necessary business, travel and other Company-related expenses and
similar expenditures incurred by Executive for which Executive submits
appropriate receipts and indicates the amount, date, location and business
character in a timely manner.

1

--------------------------------------------------------------------------------



4.2 Liability Insurance. Company will cover Executive to the coverage of
Company's officers and directors' insurance and other liability insurance
policies, consistent with usual and reasonable business practices, to cover
Executive against insurable events related to his employment with Company.

4.3 Indemnification. The Company shall indemnify the Executive, and hold him
harmless, to the maximum extent permitted under law, if he is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
other than an action by or in the right of the Company or its affiliates, by
reason of the fact that the Executive is or was a director, officer, employee or
agent of the Company or its affiliates, or is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against all expenses,
including attorneys' fees, judgments, fines and amounts paid in settlement.
Expenses incurred by the Executive in defending a civil or criminal action, suit
or proceeding referenced herein shall be promptly and timely paid by the Company
in advance of the final disposition of such action, suit or proceeding at the
written request of the Executive, provided the Executive agrees to repay such
amount to the extent that it is ultimately determined that the Executive is not
entitled to indemnification. The right to indemnification or advances as
provided by this Agreement shall be enforceable by the Executive in any court of
competent jurisdiction. The Executive's expenses incurred in connection with
successfully establishing the Executive's right to indemnification or advances,
in whole or in part, in any civil or criminal action, suit or proceeding shall
also be indemnified by the Company. Notwithstanding any other provision of this
Agreement, the Company hereby agrees to indemnify the Executive to the full
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company's
Certificate of Incorporation, the Bylaws or by statute. In the event of any
changes, after the date of this Agreement, in any applicable law, statute or
rule which expand the right of a Delaware corporation to indemnify an officer,
supervisor or employee of the Company, such changes shall be within the purview
of the Executive's rights, and the Company's obligations, under this Agreement.
In the event of any changes in any applicable law, statute or rule which narrows
the right of a Delaware corporation to indemnify such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties' rights and obligations
hereunder. The indemnification provided by this Agreement shall not be deemed
exclusive of any rights to which the Executive may be entitled under the
Company's Certificate of Incorporation, the Bylaws, any agreement, any vote of
stockholders or disinterested directors, the Delaware General Corporation Law,
or otherwise. The indemnification provided under this Agreement shall continue
to remain valid and enforceable by the Executive even though the Executive may
have ceased to be an officer, supervisor, director, or employee of the Company
or Executive's employment with the Company under this Agreement has ceased.

5.       TERMINATION

5.1 Termination. Both the Company and the Executive shall have the right to
terminate Executive's employment at any time, and for any reason, upon the
delivery of thirty (30) days written notice to the other party.

2

--------------------------------------------------------------------------------



5.2 Return of Company Property. Within ten days after the effective date of
termination of Executive's employment with Company, Executive will return to
Company all products, books, records, forms, specifications, formulae, data
processes, designs, papers and writings relating to the business of Company,
including, but not limited to, proprietary or licensed computer programs,
customer lists and customer data, and copies or duplicates thereof in
Executive's possession or under Executive's control. Executive will not retain
any copies or duplicates of such property and all licenses granted to him by
Company to use computer programs or software will be revoked on the termination
date.

6.      DUTY OF LOYALTY

During the term of this Agreement the Executive will follow the Vycor Code
of Ethics.

7.       CONFIDENTIAL INFORMATION

7.1 Trade Secrets of Company. Executive, by reason of his prior employment with
the Company and during the term of this Agreement, has and will develop, have
access to and become acquainted with various trade secrets which are owned by
Company and which are regularly used in the operation of its business. Executive
will not disclose such trade secrets, directly or indirectly, or use them in any
way, either during the term of this Agreement or at any time thereafter, except
as required in the course of his employment by Company. All files, contracts,
manuals, reports, letters, forms, documents, notes, notebooks, lists, records,
documents, customer lists, vendor lists, purchase information, designs, computer
programs and similar items and information relating to the businesses of such
entities, whether prepared by Executive or otherwise and whether now existing or
prepared at a future time, coming into his possession will remain the exclusive
property of Company.

7.2 Confidential Data of Customers of Company. Executive, in the course of his
duties, will have access to and become acquainted with financial, accounting,
statistical and personal data of customers of Company and of its and their
affiliates. All such data is confidential and will not be disclosed, directly or
indirectly, or used by Executive in any way, either during the term of this
Agreement (except as required in the course of Executive's employment by
Company) or at any time thereafter.

7.3 Intellectual Properties. Executive will sign a Confidentiality Agreement
(the "Confidentiality Agreement") with the Company prior to or on his
start date.

7.4    Continuing Effect. The provisions of this Section 7 will remain in effect
after the effective date of termination of Executive's employment with Company

8.      OTHER PROVISIONS

8.1 Compliance with Other Agreements. Executive represents and warrants to
Company that, to his knowledge and belief, the execution, delivery and
performance of this Agreement will not conflict with or result in the violation
or breach of any term or provision of any order, judgment, injunction, contract,
agreement, commitment or other arrangement to which Executive is a party or by
which he is bound.

3

--------------------------------------------------------------------------------



8.2 Non-delegable Duties. This Agreement is a contract for Executive's personal
services. The duties of Executive under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and will not be subject to
involuntary alienation, assignment or transfer by Executive during his life.

8.3 Governing Law. The validity, construction and performance of this Agreement
will be governed by the internal laws of the State of New York. The federal and
state courts located in New York, New York will have exclusive jurisdiction over
any action to compel performance in accordance with this Agreement, the
Confidentiality Agreement or the Dispute Resolution Agreement (as defined below)
or to enforce any award in any arbitration

8.4 Severability. The invalidity or unenforceability of any particular provision
of this Agreement will not affect the other provisions, and this Agreement will
be construed in all respects as if any invalid or unenforceable provision were
omitted.

8.5 Binding Effect. The provisions of this Agreement will bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

8.6 Notice. Any notices or communications required or permitted by this
Agreement will be deemed sufficiently given if in writing and when delivered
personally or two business days after deposit with the United States Postal
Service as registered or certified mail, postage prepaid and addressed
as follows:

            (a)      if to Company, to the principal office of Company in the
State of New York, marked "Attention: Chairman of the Board", and to a member of
the Company's Compensation Committee who also qualifies as an "independent"
member of the board of directors; or

            (b)      if to Executive, to the most recent address for Executive
appearing in Company's records.

8.7 Dispute Resolution. The parties agree to submit any disputes arising from
this Employment Agreement to final and binding arbitration under the applicable
Rules of the American Arbitration Association.

8.8 Attorneys' Fees. The prevailing party in any suit or other proceeding
brought to enforce, interpret or apply any provisions of this Agreement will,
except as otherwise provided in the Dispute Resolution Agreement, be entitled to
recover all costs and expenses of the proceeding and investigation (not limited
to court costs), including attorneys' fees.

8.9 Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

8.10 Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties hereto, and by
Fountainhead, so long as Fountainhead retains an ownership position in the
Company. Either party may in writing waive any provision of this Agreement to
the extent such provision is only for the benefit of the

4

--------------------------------------------------------------------------------



waiving party, and no other party, including Fountainhead, who shall be deemed a
third party beneficiary for the purposes set forth herein. No waiver by either
party of a breach of any provision of this Agreement will be construed as a
waiver of any subsequent or different breach, and no forbearance by a party to
seek a remedy for noncompliance or breach by the other party will be construed
as a waiver of any right or remedy with respect to such noncompliance or breach.

8.11 Entire Agreement. This Agreement and all other written agreements entered
into with Executive during his employment with Company, are the only agreements
and understandings between the parties hereto pertaining to the subject matter
hereof, and supersede all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.

8.12 Authority. Company represents and warrants that the individual executing
this Agreement on its behalf has been duly authorized so to do and that this
Agreement is a valid and enforceable agreement of Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

VYCOR MEDICAL, INC.

           
  By:        /s/ Kenneth T. Coviello                                            
  Name:   Kenneth T. Coviello                       Title:     CEO              
                   /s/ David Cantor                                        
           David Cantor        

5

--------------------------------------------------------------------------------